DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed 3/8/2022. Currently, 2 and 16 of the claims have been canceled, claim 17 have been added and claims 1, 3-15 and 17 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 10-11, 13-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "so as to be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 recites the limitation "a length direction" in line 5 and further recites “a length direction” in line 17.  There is insufficient antecedent basis for this limitation in the 
Claims 3-4, 10-11, 13-15 and 17 are rejected as being dependent from claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 10-11, 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Applicants Admitted Prior Art (KR 10-2015-0033259 hereinafter “AAPA”) in view of Ide et al. (US Publication No.: 2012/0001341 hereinafter “Ide”) and further in view of Inoue et al. (US Publication No.: 2001/0033477 hereinafter “Inoue”).
With respect to claim 1, AAPA discloses a heat exchanger for cooling an electrical device (Fig. 7), the heat exchanger comprising: cooling assemblies (2) each including a cooling path part (200) including a cooling path in which a cooling fluid flows (Fig. 7, cooling fluid flows from inlet into the cooling path part and to the outlet), and connection plates into which opposite ends of the cooling path part in a length direction are inserted (End plates 110 and 120 have cooling path part 200 inserted into them), respectively, and coupled to the cooling path part while each in contact with opposite ends of the cooling path part in a height direction(Fig. 7); an inflow and outflow part (Inlet 310 and outlet 320), wherein the opposite ends of the cooling path part in the length direction are open (Fig. 7, fluid flows from open ends of 200 at 110 and to the open end at 120), and the cooling path part further includes fixing plates (Fig. 7, fixing plates with holes on 200) in a width direction outwardly in a length direction by a 
AAPA does not disclose an inflow part connected to one of uppermost connection plates or lowermost connection plates of the multiple cooling assemblies stacked in the height direction to allow the cooling fluid to flow in, and an outflow part connected to one of the remaining connection plates to allow the cooling fluid to flow out, and a connection block connected between the connection plates and forming a path in a stacking direction.
Idea teaches stacking cooling plates with a cooling block assembly and having an inlet on the top plate (Fig. 1, connecting blocks 20 and inlet 41a). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the heat exchanger of AAPA to add additional cooling units to be stacked with the cooling block of Idea to have a larger system to cool more electronics.
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have moved the inlet and outlet to opposite end plates to have a desired hose location for the inlets and outlets and since it has been held that rearranging parts of an invention involves only routine skill in the art. 
AAPA discloses fixing plates on one end of the cooling path part (Fig. 7, fixing plates extend into the interior) but does not disclose the fixing plates extend from opposite ends of the cooling path part in a width direction outwardly. 
Inoue teaches fixing plates on opposite sides (Fig. 41, fixing plates 210, 220 and 230 on opposite ends). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the cooling plates of AAPA to be on 
With respect to claim 2, AAPA, Idea and Inoue teach the heat exchanger of claim 1 as discussed above. AAPA also discloses wherein the opposite ends of the cooling path part in the length direction are open (200 is a tube and is open), and the cooling path part further includes cut parts formed by cutting inner sides of the opposite ends of the cooling path part in the length direction, and fixing parts formed at opposite ends of the cut part in a width direction (Ends of 200 are fixed into 110 and 120).
It is noted that claim 2 contains a product by process limitation (i.e. formed by cutting inner sides of the opposite ends of the cooling path part in the length direction) and that the product by process limitation does not limit the claim to recite the step, just the structure obtained by performing the step. Further, in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
With respect to claim 3, AAPA, Idea and Inoue teach the heat exchanger of claim 1 as discussed above. Idea teaches two or more cooling assemblies are stacked (Fig. 1) 10 are stacked) and at least one electrical device is inserted between the cooling path parts (11-12 are between cooling paths of 13 and 14).
With respect to claim 4, AAPA, Idea and Inoue teach the heat exchanger of claim 3 as discussed above. AAPA does not disclose an interval between adjacent cooling path parts varies depending on a height of the electrical device inserted between the cooling path parts.
Inoue teaches a wedge shape member that can secure the semiconductors to the cooling path part depending upon the size of the electronic device (Figs. 36-37 and Para 0216) and varying spacer sizes for various semiconductor thicknesses (Figs. 38-39 and Para 0227). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the heat exchanger of AAPA to be able to vary in height for various semiconductor sizes as taught by Inoue to have a secure way of fastening different size semiconductors (Para 0216).
With respect to claim 10, AAPA, Idea and Inoue teach the heat exchanger of claim 1 as discussed above. AAPA does not disclose wherein a partition wall extending in the length direction in the cooling path is formed in the cooling path part.
Inoue teaches a partition wall in a cooling path part (Fig. 1, partition walls 21 in 2). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the cooling path part of AAPA with partition walls as taught by Inoue to increase surface area and heat transfer.
With respect to claim 11, AAPA, Idea and Inoue teach the heat exchanger of claim 10 as discussed above. Inoue also teaches wherein a thickness of the fixing part of the cooling path part in a width direction is larger than a thickness of the partition wall (Fig. 1, thickness of partition wall 21 is smaller than a fixing part of Indea on 20).
With respect to claim 13, AAPA, Idea and Inoue teach the heat exchanger of claim 1 as discussed above. AAPA also discloses wherein the path for a heat exchange medium varies depending on disposition of the inflow and outflow part and the connection block (Fig. 7, the fluid can have different flow paths).
With respect to claim 14, AAPA, Idea and Inoue teach the heat exchanger of claim 13 as discussed above. Idea teaches wherein at least one connection block is disposed between the connection plates of the cooling assemblies stacked in multi-stages (Fig. 1, connection blocks 20 between multiple stages).
With respect to claim 15, AAPA, Idea and Inoue teach the heat exchanger of claim 13 as discussed above. Idea teaches further comprising a support block allowing a predetermined interval between the cooling path parts to be maintained (Fig. 1, support block on 20b for 13 and 14).
With respect to claim 17, AAPA, Idea and Inoue teach the heat exchanger of claim 15 as discussed above. Idea teaches wherein heights of the connection block and the support block are the same as a height of the electrical device (Fig. 1, middle of 20b is same height as electrical device 11).

Allowable Subject Matter
Claims 5-9 and 12 are allowed.
Response to Arguments
Applicant's arguments filed 3/8/2022 have been fully considered but they are not persuasive. 
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLAIRE E ROJOHN III/           Primary Examiner, Art Unit 3763